Title: To John Adams from John Montgomery, 3 December 1797
From: Montgomery, John
To: Adams, John



Sir
Alicante 3d December 1797

On your Ellection to the Presedentship of your Country at the most Critical moment of its existance since the Peace of 1783, your time must have been too precarious to be employed alone in receiving perticular congratulations from innumberable friends. Tho emanating from the first principles of Vertue and sincere attatchement, yet possessing as I do those Sentements in common with your other friends and enjoying the happiness which your success defuses thro the whole. I must beg you will accept of my mite added to the sincerest wishes that all your publick measures may be conducive to the happiness of a People whos future Generations will have reason to bless your memory.
I have forwarded a memorial to the Secretary of State by my Brother’s approbation, requesting the proprietary of Consulship at Barcelona, which I held heretofore by his patent and his Catholic Majesty’s Exequatur as Vice Consul. If such a change is thought proper, I only beg your Excellency to grant it, as I propose making my residence in that City, which will be confering an honour on  / Sir / Your Excellency / Most Obt. Huml. Sert.

John Montgomery